United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS BASE, Camp Lejeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1195
Issued: February 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2020 appellant, through counsel, filed a timely appeal from a January 27, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 27, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted February 27, 2019 employment incident.
FACTUAL HISTORY
On March 5, 2019 appellant, then a 55-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on February 27, 2019 he injured his right bicep, pectoral
muscle, and rotator cuff when lifting a hose and gate valve to load a tanker trailer while in the
performance of duty. On the reverse side of the claim form the employing establishment
acknowledged that appellant was injured in the performance of duty. Appellant did not stop work.
In a development letter dated March 7, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence.
OWCP subsequently received a March 1, 2019 report from Dr. Troy Ehrhart, a Boardcertified specialist in family medicine, who noted that appellant experienced right shoulder pain
after lifting at work. Dr. Ehrhart indicated that appellant’s pain was aggravated by lifting, moving,
and pushing. He examined appellant and diagnosed right anterior shoulder pain, pectoralis muscle
strain, right biceps strain, and right rotator cuff strain. In an accompanying work excuse note,
Dr. Ehrharthe indicated that appellant could return to full-duty work on March 9, 2019.
On March 8, 2019 Dr. Ehrhart noted that appellant still experienced severe right shoulder
pain. He examined appellant and diagnosed right anterior shoulder pain, pectoralis muscle strain,
right biceps strain, and right rotator cuff strain. In an accompanying work excuse note, Dr. Ehrhart
indicated that appellant could return to work on March 16, 2019.
In a March 12, 2019 report, Dr. Claudius Jarrett, a Board-certified orthopedic surgeon,
noted that appellant experienced aching and sharp right shoulder pain after a lifting injury at work
on February 27, 2019. He examined appellant and diagnosed complete right rotator cuff tear. In
an accompanying work excuse note, Dr. Jarrett indicated that appellant could return to work on
March 26, 2019.
On March 13, 2019 appellant responded to OWCP’s development questionnaire. He noted
that he experienced extreme pain in his right shoulder after picking up a hose and gate valve,
weighing 70 to 100 pounds, to attach to a tanker. Appellant indicated that he worked through his
right shoulder pain and reported the incident to his supervisor on February 28, 2019, after the pain
failed to subside. He noted that he did not have any similar disability or symptoms in his right
shoulder, pectoral muscle, or biceps prior to the employment incident.
In a March 26, 2019 report, Dr. Jarrett noted that appellant’s right shoulder pain was
constant and worsening. He examined appellant and again diagnosed complete right rotator cuff
tear. Dr. Jarrett ordered a magnetic resonance imaging (MRI) scan of appellant’s right shoulder.
In an accompanying work excuse note, he indicated that appellant could return to work on
April 9, 2019.

2

In an attending physician’s report, Part B of an authorization for medical examination
and/or treatment (Form CA-16), dated March 29, 2019, Dr. Jarrett noted that appellant suffered a
lifting injury at work on February 27, 2019. He diagnosed complete rotator cuff tear and checked
a box marked “Yes,” indicating that the condition was caused or aggravated by the described
employment activity. Dr. Jarrett indicated that appellant could resume light-duty work with
restrictions on April 9, 2019.
In a letter dated April 1, 2019, appellant again described the employment incident and
reported his medical history.
In a letter dated April 2, 2019, counsel argued that appellant had established a clear-cut
traumatic injury and that the claim should be readily accepted.
By decision dated April 10, 2019, OWCP denied appellant’s claim, finding that ,while the
February 27, 2019 employment incident occurred, as alleged, the medical evidence of record was
insufficient to establish a causal relationship between his diagnosed conditions and the accepted
employment incident.
OWCP subsequently received an MRI report of appellant’s right shoulder, dated March 30,
2019, which revealed mild supraspinatus and infraspinatus tendinosis, advanced glenohumeral
joint osteoarthritis, and mild acromioclavicular joint osteoarthritis.
In a work excuse note dated April 15, 2019, Dr. Jarrett indicated that appellant could not
return to work.
On April 15, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
In an April 19, 2019 report, Dr. Jarrett noted that appellant still experienced constant right
shoulder pain. He examined appellant and reviewed an MRI scan of his right shoulder. Dr. Jarrett
diagnosed disorder of the articular cartilage of the right shoulder joint and opined that it appeared
to be a result of the employment incident. In an accompanying work excuse note, he indicated
that appellant could return to light-duty work on April 22, 2019 with no lifting of more than two
pounds with the right arm.
In a May 10, 2019 report, Dr. Jarrett noted that appellant’s right shoulder pain was
worsening and radiating into his neck and right hand. He examined appellant and diagnosed right
shoulder arthritis and cervical radiculitis. Dr. Jarrett administered an intra-articular cortisone
injection for appellant’s right shoulder arthritis.
On May 14, 2019 Dr. Jarrett referred appellant to a pain management specialist.
In a work excuse note dated June 14, 2019, Dr. Jarrett indicated that appellant could return
to full-duty work with no restrictions on July 8, 2019. In a follow-up note dated June 27, 2019, he
recommended that appellant refrain from lifting more than five pounds for three months.
In a July 19, 2019 report, Dr. Jarrett examined appellant and diagnosed right shoulder
injury, right rotator cuff tendinitis, right shoulder arthritis, and cervical radiculitis. He opined that
appellant’s symptoms were more likely than not exacerbated by the employment incident.
3

A telephonic hearing was held on August 9, 2019. During the hearing, appellant testified
that he had no prior injuries to his right shoulder, but had right wrist surgery prior to the
employment incident.
In a work excuse note dated September 27, 2019, Dr. Jarrett indicated that appellant could
return to regular-duty work on September 30, 2019.
By decision dated October 17, 2019, OWCP’s hearing representative affirmed the April 10,
2019 decision.
On January 2, 2020 appellant, through counsel, requested reconsideration.
In a December 27, 2019 partial report, Dr. Jarrett diagnosed right shoulder injury and right
shoulder arthritis. He noted that on February 27, 2019 appellant lifted a hose, weighing 100 to 120
pounds, about 8 to 10 inches off the ground before experiencing sudden, sharp right shoulder pain.
Dr. Jarrett opined that this incident appeared to have torqued appellant’s rotator cuff muscle and
tendon with excessive load resulting in the onset of his symptoms. He opined that, although
appellant had possible underlying arthritis, his right shoulder symptoms were more likely than not
exacerbated by the employment incident.
By decision dated January 27, 2020, OWCP denied modification of the October 17, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been established.
Fact of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that

4

Supra note 2.

5

M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7
B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.11
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted February 27, 2019 employment incident.
In support of his claim, appellant submitted a series of reports from Drs. Ehrhart and Jarrett,
dated March 1 through May 10, 2019. On March 1 and 8, 2019 Dr. Ehrhart diagnosed right
anterior shoulder pain, pectoralis muscle strain, right biceps strain, and right rotator cuff strain.
On March 12 and 26, 2019 Dr. Jarrett diagnosed complete right rotator cuff tear. On May 10, 2019
he diagnosed right shoulder arthritis and cervical radiculitis. Appellant also submitted a series of
work excuse notes from Drs. Ehrhart and Jarrett, dated March 1 through September 27, 2019.
Drs. Ehrhart and Jarrett did not offer an opinion as to whether appellant’s diagnosed conditions
were causally related to the employment incident in any of these reports and notes. The Board has
held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.13 Accordingly, these reports
and notes are insufficient to meet appellant’s burden of proof to establish his claim.
In an attending physician’s report, Part B of a Form CA-16, dated March 29, 2019,
Dr. Jarrett diagnosed complete rotator cuff tear and checked a box marked “Yes,” indicating that
the condition was caused or aggravated by the described employment activity. However, the
Board has held that when a physician’s opinion on causal relationship consists only of checking a
box marked “Yes” to a form question, without more by the way of medical rationale, that opinion

8

T.J., Docket No. 19-0461 (issued August 11, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, 41 ECAB 354 (1989).

10

A.R., Docket No. 19-0465 (issued August 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

W.L., Docket No. 19-1581 (issued August 5, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
C.C., Docket No. 19-1071 (issued August 26, 2020); V.W., Docket No. 19-1537 (issued May 13, 2020).
13

P.C., Docket No. 20-0855 (issued November 23, 2020).

5

is of limited probative value and is insufficient to establish causal relationship.14 As such, this
report is insufficient to establish appellant’s claim.
Appellant also submitted April 19 and July 19, 2019 reports from Dr. Jarrett. On April 19,
2019 Dr. Jarrett diagnosed disorder of the articular cartilage of the right shoulder joint. On July 19,
2019 he diagnosed right shoulder injury, right rotator cuff tendinitis, right shoulder arthritis, and
cervical radiculitis. While he supported causal relationship in these reports, Dr. Jarrett offered
only a conclusory statement devoid of medical rationale. He did not explain the medical mechanics
of how the accepted employment incident of lifting a hose was competent to cause appellant’s
diagnosed conditions. The Board has held that a medical report is of limited probative value on a
given medical issue if it contains an opinion which is unsupported by medical rationale.15
Consequently, these reports are also insufficient to establish appellant’s claim.
In a December 27, 2019 partial report, Dr. Jarrett described the employment incident and
diagnosed right shoulder injury and right shoulder arthritis. He opined that the employment
incident “appear[ed]” to have torqued appellant’s rotator cuff muscle and tendon with excessive
load resulting in the onset of his symptoms. Dr. Jarrett further noted that although appellant had
possible underlying arthritis, his right shoulder symptoms were “more likely than not” exacerbated
by the employment incident. The Board has held that medical opinions that suggest that a
condition “appeared” to be caused or was “likely” caused by work activities are speculative or
equivocal in character and have limited probative value.16 Moreover, although Dr. Jarrett
attempted to explain the mechanism of how the accepted employment caused appellant’s
diagnosed conditions, he failed to distinguish between the effects of the work-related injury and
appellant’s preexisting right shoulder arthritis. The Board has consistently held that complete
medical rationalization is particularly necessary when there is a preexisting condition involving
the same body part, and has required medical rationale differentiating between the effects of the
work-related injury and the preexisting condition in such cases.17 As such, Dr. Jarrett’s report is
insufficient to establish appellant’s claim.
The record contains an MRI scan of appellant’s right shoulder, dated March 30, 2019. The
Board has held, however, that diagnostic studies standing alone lack probative value on the issue
of causal relationship as they do not provide an opinion as to whether the employment incident
caused any of the diagnosed conditions.18
As the medical evidence of record does not contain rationalized medical evidence
establishing causal relationship between appellant’s diagnosed conditions and the accepted
February 27, 2019 employment incident, the Board finds that appellant has not met his burden of
proof.

14

V.S., Docket No. 20-1034 (issued November 25, 2020).

15

Id.

16

See D.A., Docket No. 20-0951 (issued November 6, 2020).

17

See V.S., supra note 14.

18

Id.

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted February 27, 2019 employment incident.19
ORDER
IT IS HEREBY ORDERED THAT the January 27, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

The Board notes that the case record contains an attending physician’s report (Part B of a Form CA-16), dated
March 29, 2019. A completed Form CA-16 authorization may constitute a contract for payment of medical expenses
to a medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); J.G., Docket No. 17-1062 (issued February 13, 2018);
Tracy P. Spillane, 54 ECAB 608 (2003).

7

